Sub-Item 77O Rule 10f-3 Transactions Dreyfus Premier Short-Intermediate Municipal Bond Fund - Dreyfus Short-Intermediate Municipal Bond Fund On October 3, 2012, Dreyfus Short-Intermediate Municipal Bond Fund, a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund"), purchased 10,835 5% Bonds due 7/1/20017 issued by Pennsylvania Economic Development Financing Authority (CUSIP No. 70869VAD6) (the “Bonds”) at a purchase price of $119.345 per Bond including an underwriting discount of $0.350. The Bonds were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. Barclays Capital Inc. U.S. Bancorp Investments, Inc. PNC Capital Markets LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC Morgan Stanley & Co. LLC Piper Jaffray & Co. RBC Capital Markets, LLC Drexel Hamilton, LLC Loop Capital Markets LLC Siebert Brandford Shauk & Co., LLC M&T Securities (USA) LLC Ramirez & Co., Inc. TD Securities (USA) LLC Janney Montgomery Scott LLC Boenning & Scattergood, Inc. Raymond James/Morgan Keegan Kimelman & Baird, LLC Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on February 21, 2013. These materials include additional information about the terms of the transaction.
